Citation Nr: 9915560	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-43 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral pes planus.

2.  Entitlement to an evaluation in excess of 30 percent for 
maxillary sinusitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist fracture with degenerative 
changes.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left wrist fracture with degenerative changes.

5.  Entitlement to an evaluation in excess of 30 percent for 
status post right knee arthroplasty.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  His appeal ensues from December 1995 and September 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Des Moines, Iowa (RO).  Although all 
of the issues noted on the first page of this decision have 
been properly appealed and certified for appellate review, 
the favorable decision explained below renders all but the 
final issue moot.  By the Board's grant of TDIU, the veteran 
is awarded the maximum benefit allowed by law.  Inasmuch as a 
favorable decision on any other issue would not provide the 
veteran additional benefits in this particular case, the 
Board need not decide the other issues listed on appeal.  



FINDINGS OF FACT

1.  The veteran's claim is well grounded, and the VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of his claim. 

2.  The veteran's service-connected disabilities are 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.


CONCLUSION OF LAW

The requirements for TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected disabilities 
render him unemployable. 
The Board finds that the veteran's claim is well grounded, 
and that the VA has fulfilled its duty to assist the veteran 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of his claim.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more (in pertinent part, 
disabilities of both lower extremities or affecting a single 
body system, e.g., orthopedic, will be considered one 
disability) and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1998). 

The veteran currently is service connected for status post 
right knee arthroplasty, evaluated as 30 percent disabling; 
maxillary sinusitis, evaluated as 30 percent disabling; 
bilateral pes planus, evaluated as 20 percent disabling; 
residuals of a cerebral contusion, evaluated as 10 percent 
disabling; decreased function of the left hand, secondary to 
left wrist fracture, with degenerative joint disease of the 
third finger, evaluated as 10 percent disabling; residuals of 
a left wrist fracture with degenerative changes; and 
residuals of a right wrist fracture with degenerative 
changes.  A combined disability evaluation of 80 percent has 
been in effect since April 1997.  Thus, the veteran satisfies 
the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).  The question 
remains, however, whether these disabilities render him 
unable to obtain and retain substantially gainful employment.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  In this context, it noted the 
following standard announced in Timmerman v. Weinberger, 510 
F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  

In this case, the veteran's occupational background and 
educational attainment are adequate for employment in 
maintenance and truck driving.  According to his written and 
oral statements before the Board, his TDIU application and 
service personnel records, he grew up on a farm, completed 
two years of high school before serving overseas during World 
War II, had a military occupational specialty of light truck 
driver, and worked in maintenance for the Iowa Department of 
Transportation from 1966 until retiring in 1985.  His duties 
as a maintenance worker included shoveling blacktop, mowing 
guardrails, removing snow with a plow, and driving a truck.  

The record does not include a medical opinion indicating that 
the veteran's service-connected disabilities preclude him 
from engaging in substantial gainful activity.  However, the 
Board finds there is sufficient medical evidence of record to 
establish that such is the case.  Since 1995, the veteran's 
service-connected disabilities, especially those that would 
bear on his ability to maintain employment as a maintenance 
worker or truck driver, appear to have worsened.  He has 
received regular treatment, including injections, medication, 
splints and a cane for pain, instability, numbness, 
limitation of motion, atrophy and a bony deformity of the 
left wrist; pain and limitation of motion of the right wrist; 
pain, subluxation, instability, weakness and a bony deformity 
of the left knee; pain and tenderness of the right knee; and 
tenderness of the feet.  He testified before the undersigned 
member of the Board that his ability to walk would be limited 
to a couple of blocks.  

Typically, gainful employment in maintenance work or truck 
driving would require repetitive use of the hands, knees and 
feet.  In this case, the service-connected disabilities 
involving the veteran's hands, knees and feet have not 
improved.  In May 1998, a private physician indicated that 
the veteran would have difficulty using his left hand.  In 
addition, 1997 and 1998 private medical records note 
dramatically worsening arthritis of the hands and knees and 
obvious pes planus.  The veteran has also received regular 
treatment for service-connected sinusitis and headaches, both 
of which affect his employability, but to a lesser extent.  
(There is some indication in the record that these 
disabilities and the veteran's service-connected wrist and 
hand disabilities may have evolved into other nonservice-
connected disabling conditions involving the nerves and 
cervical spine; however, absent further medical opinion, the 
Board cannot assume that such a relationship exists.)  In 
view of these records and the veteran's testimony, which the 
Board finds is credible, the Board is persuaded that a 
maintenance worker job or gainful employment in truck driving 
is not realistically within the veteran's physical abilities 
at this time.  

The Board has also considered whether a job in a less 
physically demanding field is realistically within the 
veteran's capabilities, but must conclude against the 
likelihood of such alternative employment.  The veteran's 
training is limited.  In the absence of a professional 
opinion indicating that the veteran is able to engage in 
employment in a field other than one in which he was trained, 
the Board may not assume that such a possibility exists.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board's 
task to make findings based on the record---not to supply 
missing facts, and the Board may not reject a claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce other 
than marginal income).   

Having viewed the evidence collectively, the Board concludes 
that the record supports the veteran's claim for TDIU.  
Inasmuch as the evidence shows that the veteran's service-
connected disabilities preclude him from securing or 
following substantially gainful employment, the veteran's 
TDIU claim is granted.









ORDER

TDIU is granted subject to the statutory and regulatory 
provisions governing the payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

